El Juez Asociado Se. Figueeas,
después de exponer los becbos anteriores, emitió la opinión del Tribunal.
Considerando que la jurisdicción es la potestad de que se bailan revestidos los Jueces para administrar justicia y ese poder emana directa é inmediatamente de la ley.
Considerando que desde luego se admite por la parte pro-movente la jurisdicción del Tribunal del Distrito de San Juan para conocer y penar este delito de acometimiento con arma mortífera, artículo 237 del Código Penal, antes de comenzar á regir la Ley de la Asamblea Legislativa, aprobada en 10 de Marzo último, pero como esta ley solo se ba limitado á definir y precisar los casos de acometimiento y agresión simples, ó con circunstancias agravantes, y á fijar una penalidad más *134benigna, sin qne para nada se baya variado la jiirisdicción de las Cortes, es indudable qne tratándose de delitos cuyo cono-cimento les está encomendado por la ley, en manera alguna pnede afirmarse qne al concocer y penar el de antos, se lia ex-tralimitado la Corte del Distrito de San Jnan.
Considerando qne el mandamiento qne se ba tenido á la vista es la consecnencia lógica del acto delictivo cometido, y del cumplimiento de la sentencia dictada por Tribunal qne tenia para ello completa jurisdicción, sin qne por otra parte adolezca aquél de vicio alguno fundamental qne exija el pro-nunciamiento He sn nulidad.
Considerando, por otra parte, qne el becbo que motivó el proceso criminal de qne se trata, no dejaría de constituir de-lito, ya se le considere comprendido en una ó en otra ley, y si la pena aplicada de quinientos dollars de multa, ó la prisión de quinientos dias, en defecto de su pago, está dentro de los límites de cincuenta á mil dollars, que señala la ley de la Asamblea Legislativa, ya citada, en su sección 8, para el deli-to de acometimiento de carácter grave, que es lo cometido, sección sexta, No. 8, no bay razón alguna, dentro de los altos fines de la justicia y del buen orden y brevedad del procedi-miento, que aconseje la excarcelación de.los presos.
Vistas las disposiciones citadas.
No ha lugar á la excarcelación de José y Luis Bou y con-tinúen en la cárcel bajo la custodia del Alcaide de la misma. '
Jueces concurrentes: Sres. Presidente Quiñones, y Asocia-dos Hernández y MacLeary.
El Juez Asociado Sr. Sulzbacber no formó Tribunal en la vista de este caso.